Citation Nr: 0014596	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from October 1966 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  In the decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
rating.  

The Board finds the veteran's claim for a higher initial 
rating is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).  
The Board finds, however, that further assistance to the 
veteran with the development of evidence is required. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
The veteran was afforded a VA audiology examination in July 
1998.  Significantly, however, during the hearing held in 
April 2000, the veteran testified that his hearing loss had 
increased in severity since the July 1998 examination was 
conducted.  In light of the veteran's testimony, the Board 
finds that another VA examination is required to properly 
assess the severity of the veteran's hearing loss.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA failed to 
fulfill its statutory duty to assist where it did not conduct 
contemporaneous audiology examination before denying veteran 
compensable rating for bilateral hearing loss, but instead 
relied on results from examination conducted two years before 
even though veteran had complained after initial examination 
of worsening ear problems).  

The Board also notes that the VA audio examination report 
dated in July 1998 reflects that the veteran was scheduled to 
return in two weeks for a hearing aid evaluation.  
Significantly, however, the records from that appointment 
have not been obtained.  These records are potentially 
relevant to the current appeal.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & 
Supp. 1999); see also Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches in cases where the 
record references other known and existing evidence that 
might pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty 
to assist is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).  As such, the Board 
must obtain all of the VA medical treatment records as such 
records may be relevant to the claim for an increased rating.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hearing 
loss.  After securing the necessary 
release, the RO should obtain these 
records, including the above-referenced 
VA records.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
current severity of his service-connected 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
necessary tests and studies should be 
conducted.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  During the pendency of this 
appeal, the regulations pertaining to 
rating diseases of the ear and other 
sense organs were revised, effective June 
10, 1999.  The intended effect of the 
revisions is to update the rating 
schedule to ensure that it uses current 
medical terminology and unambiguous 
criteria, and that it reflects medical 
advances that have occurred since the 
last review.  See 64 Fed. Reg. 25202-
25210 (1999).  The RO should consider the 
veteran's claim under the revised 
regulations.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

